DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 01/12/2021, with respect to the previous claim objections have been considered and have overcome the objections.

Applicant’s arguments and amendments, filed 01/12/2021, with respect to the previous 35 USC §112(b) rejections have been considered and have overcome the rejections.

Applicant’s arguments, filed 01/12/2021, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the donor group and acceptor group are selected from”. However, these are only donor groups. It is unclear how the acceptor group can also be one of the donor groups listed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. US 2005/0057150 A1, in view of Duan, et al., US 2017/0352813 A1, and Uoyama, et al. "Highly efficient organic light-emitting diodes from delayed fluorescence." Nature 492.7428 (2012): 234-238.

Claim 1. Kim teaches organic electroluminescent device (see Fig. 4), comprising a first electrode (anode 12), a first light-emitting layer (100, 200), a second light-emitting layer (300) and a second electrode (cathode 24) stacked upon a substrate (substrate 10); wherein the first light-emitting layer comprises red light units, green light units and blue light units (R, G, B pixels), which are arranged in the same layer, the second light-blue layer 300), the green light unit comprises a host material doped with a guest material (see ¶44).
Kim does not teach the host material at least includes a Thermal Activation Delayed Fluorescence (TADF) material.
Duan teaches a green phosphorescent OLED; compared to phosphorescent OLEDs with a traditional host with large ΔEST, thermally activated delayed fluorescent hosts with a small ΔEST provide high efficiencies while allowing lower driving voltages (see ¶¶152-156). Duan further teaches a variety of hosts including 1-1 to 3-12 (see ¶24), and further teaches that many of the materials may be suitable hosts for green phosphors (see Examples 1-5 @ ¶¶138-156). Duan also teaches compound 1-11, which, while not fully drawn, is from the Uoyama reference (see p. 13).
Uoyama teaches that R may be carbazolyl, giving compound 4CzPN, which emits in the blue-green, and therefore, could be used as a host for a green phosphorescent dopant (see Fig. 3).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use one of Duan’s compounds 1-1 to 3-12 as a host for the green phosphorescent OLED, in order to provide high efficiencies while allowing lower dopant concentrations, which can reduce costs.
In this case, prior art compound 1-11 is claimed compound 1-53.

Claim 3. Modified Kim teaches or suggests the organic electroluminescent device according to claim 1, wherein the Thermal Activation Delayed Fluorescence material has donor group units and acceptor group units that are interconnected, wherein the see, e.g., ¶¶19-21 and ¶46, as well as specific compound, which has connected through connecting group). 

Claim 4. Modified Kim teaches or suggests the organic electroluminescent device according to claim 1, wherein the Thermal Activation Delayed Fluorescence material has donor group units, acceptor group units and connecting groups, wherein the donor group units and the acceptor group units are respectively connected with the connecting groups (see, e.g., ¶¶19-21 and ¶46, as well as specific compound, which has phenyl as connecting group). 

Claim 5. Modified Kim teaches or suggests the organic electroluminescent device according to claim 3, wherein the acceptor group is cyano (see ¶18, as well as specific compounds). 

Claim 6. Modified Kim teaches or suggests the organic electroluminescent device according to claim 5, wherein the acceptor group is –CN (see ¶23).

Claim 7. Modified Kim teaches or suggests the organic electroluminescent device according to claim 3, wherein the donor group is carbazolyl (see ¶17). 

see ¶22): 

Claim 9. Modified Kim teaches or suggests the organic electroluminescent device according to claim 4, wherein the connecting group is a group having a stereospecific blockade and is phenyl (see ¶¶19-21, as well as specific compound above, where it is phenyl). 

Claim 11. Modified Kim teaches or suggests the organic electroluminescent device according to claim 1 wherein the blue light unit in the first light-emitting layer is formed by a part of the second light-emitting layer extending into the first light-emitting layer (see Kim, Fig. 4). 

Claim 12. Modified Kim teaches or suggests the organic electroluminescent device according to claim 1, wherein the red light unit comprises phosphorescent material; the blue light unit comprises fluorescent material; and the blue light layer comprises fluorescent material (see ¶63). 

Claim 13. Modified Kim teaches or suggests the organic electroluminescent device according to claim 4, the acceptor group is cyano (see ¶18). 

Claim 14. Modified Kim teaches or suggests the organic electroluminescent device according to claim 13, the acceptor group is –CN (see ¶22).

Claim 15. Modified Kim teaches or suggests the organic electroluminescent device according to claim 4, the donor group is carbazolyl (see ¶17). 

Claim 16. Modified Kim teaches or suggests the organic electroluminescent device according to claim 15, wherein the donor group is carbazolyl (see ¶22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721